 



EXHIBIT 10.17

     
(CHASE LOGO) [p73110p7311001.gif]
  Amendment to Credit Agreement

This agreement is dated as of October 31, 2006, by and between TASER
International, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”),
and its successors and assigns. The provisions of this agreement are effective
on November 1, 2006 (the “Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated
June 22, 2004, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.

2.   WAIVER. The Bank hereby waives the violation of Section 5.2 B. of the
Credit Agreement, entitled “Sale of Shares”, and any default caused thereby,
which violations occurred prior to the date of this agreement, but strict
compliance with each of these covenants shall be required at all times
hereafter. Nothing in this paragraph shall be construed as a waiver of any other
term or condition of the Credit Agreement nor shall be construed as a commitment
on the part of the Bank to waive any subsequent violation of the same or any
other term or condition set forth in the Credit Agreement, as amended by this
agreement.

3.   MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

  3.1   From and after the Effective Date, Section 5.2 B. captioned “Sale of
Shares” of the Credit Agreement is amended and restated to read as follows:

B. Sale of Shares. Issue, sell or otherwise dispose of any shares of its capital
stock or other securities, or rights, warrants or options to purchase or acquire
those shares or securities, except that (i) Borrower can acquire shares of its
capital stock or other securities in an amount not to exceed $10,000,000.00 in
the aggregate (inclusive of the $2,200,000.00 already acquired, leaving
$7,800,000.00 in the aggregate that may be acquired under this exception), if
there is no existing default under this agreement or any agreement related to
the Liabilities and to do so will not cause a default under any of such
agreements and (ii) Borrower can issue and permit the exercise of employee,
director and consultant stock options in the ordinary course of business.

4.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.

5.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that, other than as may be described in Section 2 of this agreement
(a) the representations and warranties contained in the Credit Agreement are
true and correct in all material respects as of the date of this agreement,
(b) no condition, act or event which could constitute an event of default under
the Credit Agreement or any promissory note or credit facility executed in
reference to the Credit Agreement exists, and (c) no condition, event, act or
omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.

6.   FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.

7.   EXECUTION AND DELIVERY. This agreement shall become effective only after it
is fully executed by the Borrower and the Bank.

8.   ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date
of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its

 



--------------------------------------------------------------------------------



 



    successors, assigns, directors, officers, employees, agents and
representatives from any and all claims, causes of action, debts and
liabilities, of whatever kind or nature, in law or in equity, of the Borrower,
whether now known or unknown to the Borrower, which may have arisen in
connection with the Credit Agreement or the actions or omissions of the Bank
related to the Credit Agreement on or prior to the date hereof. The Borrower
acknowledges and agrees that this agreement is limited to the terms outlined
above, and shall not be construed as an agreement to change any other terms or
provisions of the Credit Agreement. This agreement shall not establish a course
of dealing or be construed as evidence of any willingness on the Bank’s part to
grant other or future agreements, should any be requested.

9.   NOT A NOVATION. This agreement is a modification only and not a novation.
Except for the above-quoted modification(s), the Credit Agreement, any loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties,
instruments or documents executed in connection with the Credit Agreement, and
all the terms and conditions thereof, shall be and remain in full force and
effect with the changes herein deemed to be incorporated therein. This agreement
is to be considered attached to the Credit Agreement and made a part thereof.
This agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any document
executed in conjunction therewith, the provisions of this agreement shall
supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement.

                      Borrower:    
 
                    TASER International, Inc.    
 
               
 
  By:   /s/ Daniel M. Behrendt                      
 
      DANIEL M. BEHRENDT   CFO                  
 
      Printed Name   Title    
 
                    Date Signed: November 1, 2006                            
           

                      Bank:    
 
                    JPMorgan Chase Bank, N.A.    
 
               
 
  By:   /s/ Steven J. Krakoski                      
 
      STEVEN J. KRAKOSKI   SVP                  
 
      Printed Name   Title    
 
                    Date Signed: November 1, 2006                
                       

2